Order, entered on February 18, 1964, unanimously affirmed, with $30 costs and disbursements to respondent. Concur — Breitel, J. P., Rabin, Valente, Eager and Witmer, JJ.; Eager, J. (concurring). I concur in the affirmance in constraint of the decision of this court in Bryant v. Finnish Nat. Airline (22 A D 2d 16), hut it should be noted that, if I did not believe such decision was controlling on the facts here, I would adhere to the conclusions reached by my dissent there for the reasons therein expressed.